Exhibit 10.1



[quantumlogoa01.jpg]
 
Quantum Corporation
 
 
224 Airport Parkway, Suite 300
 
 
San Jose, CA 95110
 
 
www.quantum.com
 
 
408-944-4000



April 14, 2016




Fuad Ahmad
[Address]


Dear Fuad,


I am pleased to confirm our offer to you to join Quantum in the position of
Senior Vice President & Chief Financial Officer reporting directly to me. Your
start date will be Friday, April 15, 2016. You will be located in the San Jose
office.


Your annual base salary will be calculated as a percentage of the “Total Fee
Basis,” which shall equal an annual rate of $400,000, subject to review and
adjustment by the Company from time to time. For your first year of employment,
your base salary will be equal to eighty-five percent (85%) of the Total Fee
Basis, representing an equivalent annual rate of base salary pay of $340,000,
with the remaining fifteen percent (15%) of the Total Fee Basis being paid
directly to FLG Partners, LLC (“FLG”) as compensation to FLG under the Placement
Agreement entered into between Quantum and FLG concurrently with this letter
agreement (the “Placement Agreement’). For your second year of employment, your
base salary will be equal to ninety percent (90%) of the then-current Total Fee
Basis, with the remaining ten percent (10%) being paid to FLG as described
above. For each subsequent year of employment, your base salary will be equal to
ninety-five percent (95%) of the then-current Total Fee Basis, with the
remaining five percent (5%) being paid to FLG as described above.


In addition, you will be eligible to participate in Quantum’s Incentive Plan
(QIP) which is the annual bonus program. Your “Target Bonus Basis” under that
plan will be 50% of your Total Fee Basis, and your bonus payout will be equal to
ninety percent (90%) of any Target Bonus Basis that is earned, although the
actual amount will be determined as described in the plan, based on Quantum’s
Corporate and/or business specific results, as well as your own performance. The
remaining ten percent (10%) of any Target Bonus Basis earned will be paid to FLG
pursuant to the Placement Agreement.


The Company has recommended to the Board of Directors an equity grant of 800,000
full value service-based restricted stock units (RSUs) that vest in equal
installments annually over a four-year period. Once your equity award has been
formally approved, your stock information will be transferred to E*Trade who
serves as our on-line broker. You will receive information from E*Trade
necessary for you to establish your on-line account and instructions on how to
accept your grants. Your eligibility for future stock grants will be based upon
Board approval, budget, eligibility and individual performance. This grant, and
any future equity grants made in connection with your employment with Quantum,
will be granted solely to you. Any arrangement whereby FLG is to receive a
portion of the economic benefit of these grants is solely between you and FLG,
and Quantum shall have no interest in, or responsibility for, such an
arrangement.


As a Quantum Senior Vice President and Chief Financial Officer, you will be
eligible to participate in Quantum’s Change of Control Program. That agreement
will be provided to you during your orientation




--------------------------------------------------------------------------------

Exhibit 10.1

which will be scheduled during your first week at Quantum. In the event your
employment is terminated involuntarily in a context other than a Change in
Control (in which case Quantum’s Change in Control Agreement shall be the sole
source of severance benefits), you will be covered under Quantum’s standard
severance policy for Vice Presidents. These benefits do not apply to any
termination for cause.


Quantum’s flexible benefit program provides a full range of benefits for you and
your qualified dependents. Additionally, you will be eligible to participate in
Quantum’s Deferred Compensation Program and will be eligible to receive
company-reimbursed financial planning services. The financial planning benefit
provides for a reimbursement in the first year of up to $6,000 for an initial
estate and tax planning review and a yearly benefit thereafter of up to $3,500
for ongoing updates and tax return preparation. A benefit overview packet will
be mailed immediately upon your acceptance and you will receive a detailed
review of our benefits program during your orientation. Information relating to
the Deferred Compensation program will be sent to you within 30 days of your
hire date. Your orientation will be scheduled with a representative of HR and
will occur shortly after your hire date.


During your employment with Quantum you will have access to confidential and
proprietary information, which Quantum vigorously protects. Therefore, this
offer is conditioned on your execution and delivery to Quantum of its
Proprietary Information and Inventions Agreement. You will receive these
documents as part of a separate mailing that will also include your orientation
packet. You are requested to bring the required documents with you on your first
day.


During your employment with Quantum, you will also devote your full business
efforts and time to Quantum. For the duration of your employment with Quantum,
you agree not to actively engage in any other employment, occupation, or
consulting or other business activity for any direct or indirect remuneration
(including membership on a board of directors) without the prior approval of the
Chief Executive Officer; provided, however, that you may, without the approval
of the Board, i) serve in any capacity with any civic, educational, or
charitable organization; and/or ii) continue your involvement and membership in
FLG Partners, LLC, provided in each case that such services do not interfere
with your obligations to Quantum. Notwithstanding the foregoing, in no event,
during the term of your employment with Quantum, will you engage in any other
employment, occupation, consulting or other business activity directly related
to the business in which Quantum is now involved or becomes involved during the
term of your employment, or engage in any other activities that conflict with
your obligations to Quantum.


In accepting this offer, you are representing to Quantum that (a) you are not a
party to any employment agreement or other contract or arrangement which
prohibits your full-time employment with Quantum, (b) you do not know of any
conflict which would restrict your employment with Quantum and (c) you have not
and will not bring with you to your employment with Quantum any documents,
records or other confidential information belonging to former employers. We ask
that, if you have not already done so, you disclose to Quantum any and all
agreements relating to your prior employment that may affect your eligibility to
be employed by Quantum or limit the manner in which you may be employed.


To comply with government mandated confirmation of employment eligibility,
please complete the “Lists of Acceptable Documents” as approved by the United
States Department of Justice for establishing identity and employment
eligibility - the “I-9” process - which will be mailed to you with your benefits
information. Please bring these documents to your orientation. Also, please
review and sign the “Agreement Covering the Protection of Company Private and
Proprietary Information.” That document can also be returned during your
orientation.


To confirm your acceptance of our offer, please sign one copy of this letter,
and return the document to Terri Longbella, Director of Human Resources, Quantum
Corporation 10125 Federal Drive, Colorado Springs, CO 80908. You may also scan
your signed copy to Terri at terri.longbella@quantum.com. This offer is
contingent upon successful completion of security background verification.






--------------------------------------------------------------------------------

Exhibit 10.1

This offer supersedes any and all other written or verbal offers. Employment at
Quantum is at will - either you or Quantum has the right to terminate your
employment at any time for any reason, with or without cause. You understand and
agree that neither your job performance nor promotions, commendations, bonuses
or the like from Quantum give rise to or in any way serve as the basis for
modification, amendment, or extension, by implication or otherwise, of your
at-will employment with Quantum.


Fuad, I am very excited to have you join our leadership team and look forward to
our partnership in driving future Quantum success.




Sincerely,


 
/s/ Jon Gacek
Jon Gacek
President and CEO
Quantum Corporation



I understand and accept the terms of this employment.


Signed
/s/ Fuad Ahmad
 
Date
   April 14, 2016
 
Faud Ahmad
 
 
 







